Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claims 1, 13 and 15, the closest prior art as the combination of Steed et al. (U.S. Patent Application Publication 2014/0125668 A1) and Morrison (U.S. Patent Application Publication 2017/0132841 A1) fail to disclose and/or teach: identifying a plurality of structural features and one or more non-structural objects within the physical environment, wherein the respective portions of the physical environment include a plurality of primary features of the physical environment corresponding to the plurality of structural features identified within the physical environment and one or more secondary features of the physical environment corresponding to the one or more non-structural objects identified within the physical environment; and after capturing the information indicative of the physical environment, displaying a user interface, including concurrently displaying: graphical representations of the plurality of primary features that are generated with a first level of fidelity in accordance with the identification of the plurality of structural features as the plurality of primary features; and one or more graphical representations of the one or more secondary features that are generated with a second level of fidelity in accordance with the identification of the one or more non-structural objects as the one or more secondary features, wherein the second level of fidelity is lower than the first level of fidelity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES TSENG/           Primary Examiner, Art Unit 2613